PER CURIAM.
E.J.R., who was placed on community control, argues that his disposition order should be corrected to reflect that the maximum term of community control that can be imposed on him is one year, which is the maximum term an adult could serve for the same offense, or the date of his nineteenth birthday, whichever occurs first. The only argument raised by the state is that the issue is not preserved, but we concluded in T.G. v. State, 717 So.2d 128 (Fla. 4th DCA 1998) that in juvenile cases, the failure to preserve does not bar appellate review. We therefore re*971mand for amendment of the disposition order.
KLEIN, SHAHOOD and GROSS, JJ., concur.